Exhibit 99.1 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: Petition Date to November 30, MONTHLY OPERATING REPORT Required Documents Form No. Document Attached Explanation Attached Affidavit/Supp. Attached Schedule of Cash Receipts and Disbursements MOR-1 X Bank Reconciliation (or copies of debtors bank reconciliations) MOR-1a X Schedule of Professional Fees Paid MOR-1b X Copies of bank statements Cash disbursements journals X Statement of Operations MOR-2 X Balance Sheets As of Petition Date MOR-3a X As of End of Current Reporting Period MOR-3b X Status of Postpetition Taxes MOR-4 X X Copies of IRS Form 6123 or payment receipt Copies of tax returns filed during reporting period Summary of Unpaid Postpetition Debts MOR-4 X Listing of aged accounts payable MOR-4 X Accounts Receivable Reconciliation and Aging MOR-5 X Debtor Questionnaire MOR-5 X X I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Philip M. Browne 12/24/09 Signature of Authorized Individual* Date Philip M. Browne Chief Financial Officer Printed Name of the Authorized Individual Title of Authorized Individual * Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. United States Bankruptcy Court District of Delaware In Re: Advanta Corp., et al. Debtors Chapter 11 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Case No. 09-13931 (KJC) Reporting Period: Petition Date to November 30, Debtor Advanta Corp. Advanta Business Services Holding Corp. Advanta Services Corp. Advanta Business Services Corp. Advanta Shared Services Corp. Advanta Finance Advanta Mortgage Holding Co. Advanta Mortgage Corp. USA Cash - Filing Date $ 99,424,965 $ 5,817 $ 1,644 $ 820,156 $ 350,453 $ 4,990 $ 90 $ 49,990 Receipts Parent Funded Receipts 1,877,810 - Class D Interest - 191,037 - Investment Receipts 19,753 - Reimbursements 850,000 - C/O Sale 219,689 - Mgmt Fee 41,046 335,884 Misc Receipts 37,057 22,500 - Payroll Transfer from Non-Debtor A 829,293 - Total Receipts 3,874,648 191,037 - 22,500 335,884 - - - Transfers In / (Out) Total Transfers in / (Out) 285,429 (191,037 ) - - (94,392 ) - - - Disbursements Salaries & Wages A 1,031,362 - Tax & Fringe 50,482 40,313 Other Employee Benefits 19,840 - 401K Funding 52,299 9,247 Consultant Fees 103,846 - PA Sales Tax 1,984 - Parent Funding Fees 99,708 - Bank Service Charge 1,309 110 Telecommunications 38 - Travel & Entertainment 23,016 - Building - Repair, Maintenance & Supplies 10,149 - Equipment Rental 568 - Office Supplies 698 - Other Miscsellaneous - - Redi Reserve B 15,833 - Total Disbursements 1,411,133 - - - 49,671 - - - Net Cash Flow 2,748,945 - - 22,500 191,821 - - - Cash - End of Month $ 102,173,910 $ 5,817 $ 1,644 $ 842,656 $ 542,274 $ 4,990 $ 90 $ 49,990 Note: A. Payroll is funded and distributed out of one account within Advanta Corp. for both the debtor and non-debtor entities. Receipts from non-debtor entites are $829,293 while distributions from non-debtor entities are $846,329. B. Represents amount disbursed to Advanta Bank in its capacity as the cash management bank for Advanta Corp. for activities prior to the petition date . MOR-1 United States Bankruptcy Court District of Delaware In Re: Advanta Corp., et al. Debtors Chapter 11 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Case No. 09-13931 (KJC) Reporting Period: Petition Date to November 30, Debtor Advanta Investment Corp. Advanta Auto Finance Corp. Advanta Advertising Inc. Advanta Credit Card Rec Corp Advanta Ventures Inc. Advantatennis Corp. Idea Blob Inc. BizEquity Corp. Great Expectations Franchise Corp. Great Expectations Int'l Corp. Total Cash - Filing Date $ 4,990 $ 77,643 $ 990 $ 21,211 $ 90 $ 61,447 $ 94,097 $ 31,196 $ 1,489 $ 4,638 $ 100,955,895 Receipts Parent Funded Receipts - - - 1,877,810 Class D Interest - - - 191,037 Investment Receipts - - - 19,753 Reimbursements - - - 850,000 C/O Sale - - - 219,689 Mgmt Fee - - - 376,929 Misc Receipts 1,910 - - 155 61,622 Payroll Transfer from Non-Debtor A - - - 829,293 Total Receipts - 1,910 - 155 - - 4,426,134 Transfers In / (Out) Total Transfers in / (Out) - Disbursements Salaries & Wages A - - - 1,031,362 Tax & Fringe - - - 90,796 Other Employee Benefits - - - 19,840 401K Funding - - - 61,546 Consultant Fees - - - 103,846 PA Sales Tax - - - 1,984 Parent Funding Fees - - - 99,708 Bank Service Charge - - - 336 1,755 Telecommunications - - - 38 Travel & Entertainment - - - 23,016 Building - Repair, Maintenance & Supplies - - - 10,149 Equipment Rental - - - 568 Office Supplies - - - 698 Other Miscsellaneous - - 520 278 798 Redi Reserve B - - - 15,833 Total Disbursementss - 520 - 336 278 1,461,937 Net Cash Flow - 1,910 - (520 ) 155 (336 ) (278 ) 2,964,197 Cash - End of Month $ 4,990 $ 79,552 $ 990 $ 21,211 $ 90 $ 61,447 $ 93,577 $ 31,350 $ 1,153 $ 4,360 $ 103,920,091 MOR-1 United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: Petition Date to November 30, CASH DISBURSEMENTS JOURNALS Debtor Case No. Nov Dec Quarterly Disb. Fees Advanta Corp. 09-13931 (KJC) Total Disbursements $ 457,923 - - Less: Transfers to Debtor in Possession Accounts - - Plus: Estate Disbursements Made by Outside Sources - - - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 457,923 $ - Debtor Case No. Nov Dec Quarterly Disb. Fees Advanta Shared Services Corp. 09-13934 (KJC) Total Disbursements $ 152,496 - - Less: Transfers to Debtor in Possession Accounts - - - Plus: Estate Disbursements Made by Outside Sources - - - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 152,496 $ - Debtor Case No. Nov Dec Quarterly Disb. Fees Ideablob Corp. 09-14129 (KJC) Total Disbursements $ 4,575 - - Less: Transfers to Debtor in Possession Accounts - - - Plus: Estate Disbursements Made by Outside Sources - - - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 4,575 $ - Debtor Case No. Nov Dec Quarterly Disb. Fees Great Expectations Management Corp. 09-13940 (KJC) Total Disbursements $ 336 - - Less: Transfers to Debtor in Possession Accounts - - - Plus: Estate Disbursements Made by Outside Sources - - - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 336 $ - Debtor Case No. Nov Dec Quarterly Disb. Fees Great Expectations International Inc. 09-13945 (KJC) Total Disbursements $ 278 - - Less: Transfers to Debtor in Possession Accounts - - - Plus: Estate Disbursements Made by Outside Sources - - - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 278 $ - Debtor Case No. Nov Dec Quarterly Disb. Fees Total Total Disbursements* $ 615,608 - - Less: Transfers to Debtor in Possession Accounts - - - Plus: Estate Disbursements Made by Outside Sources - - - Total Disbursements For Calculating U.S. Trustee Quarterly Fees $ 615,608 $ - The following debtors have zero disbursements during the period: TOTAL FEES Debtor Name Debtor Case No. Advanta Services Corp. 09-13932 (KJC) Advanta Business Services Corp. 09-13933 (KJC) Advanta Business Services Holding Corp. 09-13935 (KJC) Advanta Mortgage Corp. USA 09-13937 (KJC) Advanta Mortgage Holding Company 09-13938 (KJC) Advanta Auto Finance Corporation 09-13939 (KJC) Advantatennis Corp. 09-13941 (KJC) Advanta Investment Corp. 09-13942 (KJC) Advanta Advertising Inc. 09-13943 (KJC) Advanta Finance Corp. 09-13944 (KJC) Great Expectations International Inc. 09-13945 (KJC) Advanta Ventures Inc. 09-14125 (KJC) Advanta Credit Card Receivables Corp. 09-14127 (KJC) BizEquity Corp. 09-14130 (KJC) * Disbursements differ from the schedule of cash receipts and disbursements due to payroll disbursements for non-debtor entities of $846,329 as mentioned in note A on MOR-1 MOR-1 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: Petition Date to November 30, Debtors Statement with Respect to Bank Account Reconciliations, Bank Statements and Bank Accounts For the Period from Petition Date to November 30, 2009 Bank Account Reconciliations The Debtors affirm that bank reconciliations were prepared for all open and active Debtor bank accounts as of November 30, 2009. Bank Statements and Bank Accounts The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors.The Debtors affirm that the following bank accounts were opened during the current reporting period: Debtor Bank/Institution Balance at 11/30/09 Date Opened Advanta Corp. Republic First Bank (account #XXX5890) $ 28,990.00 11/23/09 Attached is a list of Debtors’ bank accounts and balances as of November 30, MOR-1a United States Bankruptcy Court District of Delaware In Re:Advanta Corp., et al. Chapter 11 Debtors Case No. 09-13931 (KJC) Reporting Period: Petition Date to November 30, List of Bank Accounts for Debtor Entities 11/30/09 Advanta Corp. Accounts Bank Bank Balance Master Concentration (#XXX2271) Republic First Bank $ 22,719,429.08 Accounts Payable (#XXX2328) Republic First Bank 74,826.28 Investment Notes Online Draft (#XXX1593) Republic First Bank 0.01 Investment Notes Batch Checks (#XXX1607) Republic First Bank 2,658.40 Official Check Funding (#XXX1216) Republic First Bank 308,870.93 Care Assistance (#XXX2336) Republic First Bank 162,357.43 ACH Taxes (#XXX2344) Republic First Bank 0.01 Utilities Escrow Account (#XXX5890) Republic First Bank 28,990.00 Dormant concentration (#XXXXXX7104) Advanta Bank 114,148.36 Wachovia Payroll Account (#XXXXXXXXX7257) Wachovia 16,868.86 Wachovia Foreign Exchange Wires (#XXXXXXXXX2709) Wachovia 20,779.81 Total Advanta Corp. 23,448,929.17 Entity Level Accounts Advanta Shared Services Corp. (#XXX3235) Republic First Bank 519,168.06 Advanta Shared Services Corp. (#XXXXXX2217) Advanta Bank 23,106.03 Advanta Credit Card Receivables Corp. (#XXX3332) Republic First Bank 16,618.25 Advanta Credit Card Receivables Corp. (#XXXXXX7780) Bank of America 4,592.75 Advanta Advertising (#XXX3006) Republic First Bank 990.00 Advanta Auto Finance (#XXX3014) Republic First Bank 79,525.74 Advanta Auto Finance (#XXXXXX6204) Advanta Bank 26.67 Advanta Business Services Corp. (#XXX3030) Republic First Bank 842,655.56 Advanta Business Services Holding Corp. (#XXX3049) Republic First Bank 5,817.40 Advanta Finance Corp. (#XXX3065) Republic First Bank 4,990.00 Advanta Investment Corp. (#XXX3189) Republic First Bank 4,990.00 Advanta Mortgage Corp. USA (#XXX3200) Republic First Bank 49,990.00 Advanta Mortgage Holding Corp. (#XXX3219) Republic First Bank 90.00 Advanta Service Corp. (#XXX3227) Republic First Bank 1,643.73 Advanta Ventures Inc. (#XXX3391) Republic First Bank 90.00 Advantennis Corp. (#XXX3243) Republic First Bank 61,446.51 BizEquity Corp. (#XXX3286) Republic First Bank 31,350.40 Ideablob Corp. (#XXXXXXXXX5233) Wachovia 6,427.20 Ideablob Corp. (#XXX3251) Republic First Bank 87,150.14 Great Expectations Franchise Corp. (#XXXXXXX3439) PNC 1,153.24 Great Expectations Int'l Inc. (#XXXXXX3471) PNC 4,359.60 Total Entity Level 1,746,181.28 Ending Bank Cash Balance $ 25,195,110.45 Investment Accounts (all Advanta Corp.) CRA Advisors (#XXXXXXX5289) $ 1,101,419.88 Blackrock Temp Fund 24 (#X1394) 16,790,096.35 Dreyfus Fund 288 (#XXXXXX4719) 18,452,446.27 Federated Prime Obligation Fund #10 (#XXX1775) 42,381,018.48 Total Investment Accounts $ 78,724,980.98 Ending Cash & Investments $ 103,920,091.43 MOR-1a United States Bankruptcy Court District of Delaware In Re:Advanta Corp., et al. Chapter 11 Debtors Case No. 09-13931 (KJC) Reporting Period: Petition Date to November 30, Schedule of Professional Fees and Expenses Paid Check Amount Paid Year-To-Date Payee Period Covered Amount Approved Payor Number Date Fees Expenses Fees Expenses No payments during reporting period MOR-1b United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: Petition Date to November 30, INCOME STATEMENTS FOR THE PERIOD FROM PETITION DATE THROUGH NOVEMBER 30, 2009 (Unaudited) (In thousands) Advanta Corp. Advanta Business Services Holding Corp. Advanta Business Services Corp. Advanta Shared Services Corp. Advanta Services Corp. Advanta Advertising Inc. Advantennis Corp. Advanta Investment Corp. Advanta Mortgage Holding Co. Interest income $ 79 $ 12 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Interest expense 0 0 0 0 0 0 0 0 0 Net interest income 79 12 0 0 0 0 0 0 0 Provision for credit losses 0 0 0 0 0 0 0 0 0 Net interest income after provision for credit losses 79 12 0 0 0 0 0 0 0 Noninterest revenues (losses): Securitization income (loss) 0 (116 ) 0 0 0 0 0 0 0 Other revenues, net: Insurance revenues, net 0 0 0 0 0 0 0 0 0 Investment gains (losses) 0 0 0 0 0 0 0 0 0 Equity in earnings (loss) of subs (20,907 ) 22 0 0 0 (162 ) 0 (0 ) 0 Intercompany management fees 39 0 0 1,301 0 0 0 0 0 Other noninterest revenue 1 0 23 0 0 0 0 0 0 Total other revenues, net (20,867 ) 22 23 1,301 0 (162 ) 0 (0 ) 0 Total noninterest revenues (losses) (20,867 ) (93 ) 23 1,301 0 (162 ) 0 (0 ) 0 Operating expenses: Personnel expense 673 0 0 246 0 0 0 0 0 External processing 0 0 0 4 0 0 0 0 0 Advertising expense 1 0 0 0 0 0 162 0 0 Postage expense 0 0 0 1 0 0 0 0 0 Professional fees 0 0 0 142 0 0 0 0 0 Consultant fees 104 0 0 3 0 0 0 0 0 Equipment expense 0 0 0 62 0 0 0 0 0 Telephone expense 0 0 0 1 0 0 0 0 0 Occupancy expense 0 0 0 75 0 0 0 0 0 Intercompany servicing fees 977 0 0 0 0 0 0 0 0 Other expenses 154 0 0 691 0 0 0 0 0 Total operating expenses 1,909 0 0 1,223 0 0 162 0 0 Reorg. exp. - Professional fees 525 0 0 0 0 0 0 0 0 Reorg. exp. - Severance 181 0 0 78 0 0 0 0 0 Reorg. exp. - Trustee quarterly fees 4 0 0 0 0 0 0 0 0 Reorganization items 710 0 0 78 0 0 0 0 0 Pretax income (loss) (23,407 ) (81 ) 22 (0 ) 0 (162 ) (162 ) (0 ) 0 Income tax expense (benefit) 0 0 0 0 0 0 0 0 0 Net income (loss) $ (23,407 ) $ (81 ) $ 22 $ (0 ) $ 0 $ (162 ) $ (162 ) $ (0 ) $ 0 Note:The Income Statements were prepared on an accrual basis and include the financial results for the Debtor entities.The statements do not eliminate intercompany revenues, costs or management fees. These Income Statements do not include the financial results of non-debtor entities controlled by the Debtors and therefore do not represent the consolidated financial results of Advanta Corp. MOR-2 United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: Petition Date to November 30, INCOME STATEMENTS FOR THE PERIOD FROM PETITION DATE THROUGH NOVEMBER 30, 2009 (Unaudited) (In thousands) Advanta Auto Finance Corp. Advanta Mortgage Corp. USA Advanta Finance Advanta Credit Credit Card Rec. Corp. Advanta Ventures Inc. Bizequity Corp. Idea Blob Inc. Great Expectations Int'l Corp. Great Expectations Franchise Corp. Great Expectations Mgmt. Corp. Interest income $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Interest expense 0 0 0 53 0 0 0 0 0 0 Net interest income 0 0 0 (53 ) 0 0 0 0 0 0 Provision for credit losses 0 0 0 1,787 0 0 0 0 0 0 Net interest income after provision for credit losses 0 0 0 (1,840 ) 0 0 0 0 0 0 Noninterest revenues (losses): Securitization income (loss) 0 0 0 0 0 0 0 0 0 0 Other revenues, net: Insurance revenues, net 0 0 0 5 0 0 0 0 0 0 Investment gains (losses) 0 0 0 0 0 0 0 0 0 0 Equity in earnings (loss) of subs 0 0 0 0 (58 ) 0 0 (0 ) 0 0 Intercompany management fees 0 0 0 0 0 0 0 0 0 0 Other noninterest revenue 0 0 0 (1 ) 0 0 0 0 0 0 Total other revenues, net 0 0 0 4 (58 ) 0 0 (0 ) 0 0 Total noninterest revenues (losses) 0 0 0 4 (58 ) 0 0 (0 ) 0 0 Operating expenses: Personnel expense 0 0 0 0 0 5 13 0 0 0 External processing 0 0 0 0 0 0 0 0 0 0 Advertising expense 0 0 0 0 0 5 0 0 0 0 Postage expense 0 0 0 0 0 0 0 0 0 0 Professional fees 0 0 0 0 0 0 0 0 0 0 Consultant fees 0 0 0 0 0 8 0 0 0 0 Equipment expense 0 0 0 0 0 14 0 0 0 0 Telephone expense 0 0 0 0 0 0 0 0 0 0 Occupancy expense 0 0 0 0 0 0 0 0 0 0 Intercompany servicing fees 0 0 0 59 0 0 0 0 0 0 Other expenses 0 0 0 0 0 4 8 0 0 0 Total operating expenses 0 0 0 59 0 37 22 0 0 0 Reorg. exp. - Professional fees 0 0 0 0 0 0 0 0 0 0 Reorg. exp. - Severance 0 0 0 0 0 0 0 0 0 0 Reorg. exp. - Trustee quarterly fees 0 0 0 0 0 0 0 0 0 0 Reorganization items 0 0 0 0 0 0 0 0 0 0 Pretax income (loss) 0 0 0 (1,895 ) (58 ) (37 ) (22 ) (1 ) (0 ) 0 Income tax expense (benefit) 0 0 0 0 0 0 0 0 0 0 Net income (loss) $ 0 $ 0 $ 0 $ (1,895 ) $ (58 ) $ (37 ) $ (22 ) $ (1 ) $ (0 ) $ 0 Note:The Income Statements were prepared on an accrual basis and include the financial results for the Debtor entities.The statements do not eliminate intercompany revenues, costs or management fees. These Income Statements do not include the financial results of non-debtor entities controlled by the Debtors and therefore do not represent the consolidated financial results of Advanta Corp. MOR-2 United States Bankruptcy Court District of Delaware Chapter 11 In Re:Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: Petition Date to November 30, BALANCE SHEETS AS OF PETITION DATE (Unaudited) (In thousands) Advanta Corp. Advanta Business Services Holding Corp. Advanta Business Services Corp. Advanta Shared Services Corp. Advanta Services Corp. Advanta Advertising Inc. Advantennis Corp. Advanta Investment Corp. Advanta Mortgage Holding Co. ASSETS Cash: Intercompany cash $ 1,661 $ 0 $ 0 $ 23 $ 0 $ 0 $ 0 $ 0 $ 0 External cash 19,025 6 820 343 2 1 61 5 0 Total cash 20,686 6 820 366 2 1 61 5 0 Intercompany restricted interest-bearing deposits 1,258 0 0 0 0 0 0 0 0 Investments available for sale 78,254 0 0 0 0 0 0 0 0 Receivables, net 1,580 0 0 0 0 0 0 0 0 Accounts receivable from securitizations 0 5,350 0 0 0 0 0 0 0 Premises and equipment: Premises and equipment, gross 516 0 0 17,763 653 0 0 0 0 Accumulated depreciation (350 ) 0 0 (11,385 ) (638 ) 0 0 0 0 Premises and equipment, net 167 0 0 6,378 16 0 0 0 0 Other assets: Investment in subsidiaries (16,176 ) 5,582 0 0 0 (13,879 ) 0 52 19,873 Intercompany assets 2,445 0 0 0 0 0 0 0 0 Intercompany receivables 197,621 0 15,774 1,293 190 0 0 711 0 Tax assets 0 26,616 5,418 1,158 5,071 0 4,276 850 0 Other assets 49,674 0 0 8,167 0 0 2,383 0 0 Total other assets 233,564 32,198 21,193 10,617 5,261 (13,879 ) 6,659 1,613 19,873 Total assets $ 335,508 $ 37,554 $ 22,013 $ 17,362 $ 5,279 $ (13,878 ) $ 6,721 $ 1,618 $ 19,873 LIABILITIES SUBJECT TO COMPROMISE Debt $ 133,277 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 Intercompany line of credit payable 0 0 0 1,486 0 0 3,210 0 0 Subordinated debt payable to preferred securities trust 92,290 0 0 0 0 0 0 0 0 Other liabilities: Intercompany accrued interest payable 0 0 0 1 0 0 2 0 0 Intercompany advance payables 34 34,906 6 12,225 27,438 2,006 17,388 19,566 7,025 Current income taxes payable 59,439 12,942 16,372 961 747 0 0 21,348 2,263 Unrecognized tax benefits 14,886 0 0 0 0 0 0 0 0 Other liabilities 34,644 0 53 2,199 2 0 0 0 0 Total other liabilities 109,004 47,848 16,431 15,386 28,187 2,006 17,390 40,913 9,288 Total liabilities subject to compromisese 334,570 47,848 16,431 16,872 28,187 2,006 20,600 40,913 9,288 Stockholders' equity 938 (10,294 ) 5,582 490 (22,908 ) (15,884 ) (13,879 ) (39,295 ) 10,585 Total liabilities and equity $ 335,508 $ 37,554 $ 22,013 $ 17,362 $ 5,279 $ (13,878 ) $ 6,721 $ 1,618 $ 19,873 Note:The Balance Sheets were prepared on an accrual basis and include the financial results for the Debtor entities.The statements do not eliminate intercompany assets, intercompany liabilities or investments in subsidiaries.
